MALLAED, Chief Judge.
The judgment appealed from must be reversed. The civil action designated A 38478 and reported in 6 N.C. App. 117 appears to have been an action to set aside a deed of trust on the grounds that the defendant Allen and others “acting in conspiracy and concert” attempted to deprive the plaintiffs of the real property involved in these lawsuits. In the complaint filed 25 April 1969, it is alleged that the defendant Allen “promised” the plaintiffs that he would purchase a portion of the realty to be sold at foreclosure sale, that he would bid for them at said foreclosure sale and prevent them from losing their “home-place,” and that he made other statements causing the plaintiffs to rely upon the defendant’s “promise” to their detriment, causing them damage in the amount of $30,000.
Despite the fact that the two suits, by these plaintiffs against the defendant Allen grew out of the same foreclosure sale, we hold that the second action is not based upon the same claim as the first, within the meaning of the applicable statute. Therefore, the judgment in the superior court is reversed.
Eeversed.
Judges Campbell and Brock concur.